F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                           UNITED STATES COURT OF APPEALS
                                                                                    MAY 1 1998
                                      TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 In re:

 CRAY COMPUTER CORPORATION, a
 Delaware Corporation,

              Debtor,

                                                               No. 97-1428
 WILLIAM KUNTZ, III,                                       (D.C. No. 97-K-1811)
                                                           (District of Colorado)
              Appellant,
 v.

 U.S. BANKRUPTCY COURT,

              Appellee.




                                ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this



         This order and judgment is not binding precedent, except under the doctrines of
          *

law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       Our examination of the briefs and record leads us to the conclusion the appeal is

wholly without merit. The judgment is affirmed for the reasons stated by the district court

in its order of dismissal.


                                          ENTERED FOR THE COURT



                                          John C. Porfilio
                                          Circuit Judge




                                           -2-